958 F.2d 367
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Walter ATKINS, Plaintiff-Appellant,v.WILLIAM WHITMIRE;  Donald V. Myers;  Hubert E. Long;  Countyof Edgefield, Defendants-Appellees.
No. 92-6103.
United States Court of Appeals, Fourth Circuit.
Submitted March 2, 1992.Decided March 18, 1992.

Appeal from the United States District Court for the District of South Carolina, at Florence.   Matthew J. Perry, Jr., District Judge.  (CA-91-3401-4)
Walter Atkins, Appellant Pro Se.
D.S.C.
AFFIRMED.
Before SPROUSE and WILKINSON, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
OPINION
PER CURIAM:


1
Walter Atkins appeals from the district court's order which construed his 42 U.S.C. § 1983 (1988) complaint as a petition for relief under 28 U.S.C. § 2254 (1988) and dismissed the petition without prejudice for failure to exhaust state remedies.   Our review of the record and the district court's opinion accepting the recommendation of the magistrate judge discloses that this appeal is without merit.   Accordingly, we affirm on the reasoning of the district court.   Atkins v. Whitmire, No. CA-91-3401-4 (D.S.C. Jan. 7, 1992).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED